Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on July 1, 2021 has been entered and made of record.  Claims 6-8, 14-16, and 21-27 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn.
Applicant’s arguments with respect to 103 rejection have been considered, but are moot in view of the new ground(s) of rejection provided below.

Allowable Subject Matter
Claim 27 is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims ----7, 8, 15, 16, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US Pub. 2016/0162543) in view of Newnham et al. (US pub. 20120303621).
Referring to claim 21, Gustafson discloses a computing system comprising: 
a first database for storing received time-series data formed of clusters of data points within regions of the data [fig. 3, data storage 302 comprises times-series data 304]; 
a processor [fig. 9, processor 910] configured to divide the stored data into discrete bins [par. 20; each times-series data is divided into discrete time units], each bin being...and (ii) associated with a unique bin identifier [pars. 20 and 22; the data in each time unit is aggregated and converted to a single representative signal]; 
wherein the processor is further configured to convert the data within the boundaries into a symbol string (i) including the unique bin identifiers and (ii) representing a temporal pattern [par. 22; the entire time-series set is thus represented as a string of characters (i.e., symbols) comprising the representative signal for each of the data]; and 
a second database for storing the temporal pattern, the stored temporal patterns being searchable via comparison with a segment of a temporal pattern to be searched [fig. 1; pars. 23-25 and 30; the symbols are stored in symbol data 130 to be searched in response to a search query].

However, Newnham discloses each bin being (i) defined by boundaries based on a frequency of the data points occurring within the regions [pars. 110 and 120; bin boundaries may be determined based on population (e.g., number of data values) in each of one or more bins].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discrete time units taught by Gustafson so that the boundaries of the time units are determined based on population as taught by Newnham. The motivation for doing so would have been to achieve optimal results [Newnham, par. 121].
Referring to claim 7, Gustafson discloses wherein the processor is configured to receive a selection of segments from a plurality of temporal patterns of multivariate time-series data, where the plurality of temporal patterns correspond to a plurality of variables in a multivariate dataset [par. 61; note tracking of multiple variables by time series data (i.e., multivariate time-series data)].
Referring to claim 8, Gustafson discloses wherein the processor is configured to transform each of the plurality of temporal patterns into a plurality of strings of symbols to be searched, and identify a similar multivariate pattern that is included in a previously stored multivariate dataset stored in the symbol storage based on the plurality of strings of symbols [pars. 61 and 62; the multivariate time-series data is converted to a symbolic data format that can be searched].
Referring to claim 15, see the rejection for claim 7. 
Referring to claim 16, see the rejection for claim 8. 
Referring to claim 22, Gustafson discloses wherein the processor is further configured to determine when the comparing of the stored temporal pattern with the segment produces a match [pars. 23-25; the search query is compared and matched to the stored symbols].
Referring to claim 24, see at least the rejection for claim 21. Gustafson further discloses a non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform the claimed method.
Referring to claim 25, see the rejection for claim 22. 

Claims ----6, 14, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson and Newnham in view of Turicchi, JR. (US Pub. 20060265192).
Referring to claim 6, Gustafson discloses wherein the processor is further configured to scale the value of each alphanumeric symbol to a less precise value based on a scaling ratio [pars. 20-24; note aggregation and assignment of symbols such that matching identifies time-series data that takes place at or near the same time].
Referring to claim 14, see the rejection for claim 6. 
Referring to claim 23, Gustafson discloses wherein each symbol string includes alphanumeric symbols including the unique bin identifiers [par. 22; note the representative signal].
Gustafson and Newnham do not appear to explicitly disclose that each symbol string includes a numeric value based on the number of contiguous data points of the temporal pattern that are included within a corresponding discrete bin.
However, Turicchi, JR. discloses that each symbol string includes a numeric value based on the number of contiguous data points of the temporal pattern that are included within a corresponding discrete bin [par. 40; time-series data is searched using data pairs comprising a bin ID and a number of occurrences].
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the representative signal taught by the combination of Gustafson and Newnham to include a number of occurrences in addition to the bin ID as taught by Turicchi, JR. The 
Referring to claim 26, see the rejection for claim 23. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157